           Case 4:20-cv-00176 Document 1 Filed on 01/16/20 in TXSD Page 1 of 7



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

    PAMELA LOVE                                     §
                                                    §
            Plaintiff,                              §
                                                    §
    v.                                              § CIVIL ACTION NO. 20-cv-176
                                                    §
    UNIVERSITY OF SAINT THOMAS                      § JURY TRIAL DEMANDED
                                                    §
            Defendant.                              §
                                                    §



                               PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE UNITED STATES DISTRICT COURT:

            COMES NOW Plaintiff Pamela Love (“Love”),1 and complains of Defendant University

of Saint Thomas (“UST”), for cause of action would respectfully show the Court as follows:

                                                 I.
                                       NATURE OF THE LAWSUIT

         1. This is a race discrimination and retaliation case under Title VII of the Civil Rights Act of

            1964, as amended (“Title VII”), and the Civil Rights Act of 1866, as amended. See 42

            U.S.C. § 2000e et. seq.; 42 U.S.C. § 1981.

                                                  II.
                                       JURISDICTION AND VENUE

         2. This Court has jurisdiction under 28 U.S.C. § 1331. Specifically, the claims brought under

            the Title VII and 28 U.S.C. § 1981 involve federal questions.




1
    Formerly known as Pamela Hodges.

                                                      1
         Case 4:20-cv-00176 Document 1 Filed on 01/16/20 in TXSD Page 2 of 7



      3. Venue of this action is proper in this district and division under 28 U.S.C. § 1391(b)(1) and

          (b)(2) because UST has a principal place of business in the Southern District of Texas

          and/or a substantial part of the events or omissions giving rise to Love’s claims occurred

          in the Southern District of Texas.

                                                 III.
                                               PARTIES

      4. Love is a citizen of the United States of America, and is a resident of Arizona.

      5. University of Saint Thomas is a private university authorized to do business in Texas. UST

          may be served with process by serving its registered agent, Richard Ludwick, 3800

          Montrose Blvd., Houston, Texas 77006.

                                             IV.
                                    PROCEDURAL REQUISITES

      6. On or about December 15, 2016, Love filed a Charge of Discrimination with the Equal

          Employment Opportunity Commission (“EEOC”).2 The EEOC issued a right-to-sue notice

          on or about November 19, 2019. This lawsuit is being filed within 90 days of receipt of

          the EEOC right-to-sue notice.

                                                   V.
                                                 FACTS

      7. UST is a private Catholic university.

      8. UST has over 15 employees.

      9. Love is a registered nurse. In 2001 she obtained a Masters of Nursing degree. In 2008 she

          obtained a PhD in Nursing.

      10. Love spent several years practicing as a nurse, and in 2001 started teaching. She was an

          Assistant Professor with the University of Texas Health Science Center at San Antonio


2
    Under the name Pamela Hodges.

                                                   2
  Case 4:20-cv-00176 Document 1 Filed on 01/16/20 in TXSD Page 3 of 7



   School of Nursing from 2003 to 2009; and then an Assistant Professor with the University

   of Texas Health Science Center at Houston School of Nursing from 2009 to 2013.

11. Love was hired as an Associate Professor at the UST School of Nursing in August 2013.

12. Love was qualified for her position with UST. Love is still qualified for an Associate

   Professor position and is also qualified for a Professor position.

13. Love’s performance during her employment was satisfactory or better.

14. Love’s race is White.

15. Throughout her tenure, the Associate Dean, Angelina Chambers, showed preferential

   treatment to Love’s co-workers who are Black.

16. As an example, Chambers showed more favorable treatment to Lucindra Campbell-Law,

   who was given more opportunities and recognitions.

17. Chambers’ race is Black.

18. Campbell-Law’s race is Black.

19. Chambers removed Love as course coordinator from two courses in which she had

   successful outcomes. Chambers replaced Love with Campbell-Law.

20. Love was also denied the opportunity to participate in a study abroad program. Instead,

   that opportunity was given to Campbell-Law.

21. On February 24, 2016, Love voiced her concerns via email about race discrimination to

   Chambers, Randy Graham (Associate Vice President, Human Resources), and Poldi

   Tschirch (Dean of the School of Nursing).

22. After Love’s report of race discrimination, she became subject to numerous or unjustified

   meetings with Graham.




                                             3
  Case 4:20-cv-00176 Document 1 Filed on 01/16/20 in TXSD Page 4 of 7



23. On May 6, 2016, Graham issued a decision that there was no discrimination based on

   Love’s race.

24. Just six days later – on May 12, 2016 – Graham informed Love that her contract would not

   be renewed at the end of June. Graham provided no explanation for the reason of the non-

   renewal.

25. UST did not follow its own policies and procedures with respect to terminating (or

   choosing not to renew) Love’s contract.

26. UST replaced Love with Yvette Rolle.

27. Rolle is Black.

28. Rolle was less qualified than Love.

29. Love filed a charge of discrimination with the EEOC in late 2016.

30. In response, UST provided false information to the EEOC.

31. The EEOC issued a “reasonable cause” determination on or about September 25, 2019.

   More specifically, the EEOC found that UST terminated Love’s employment after

   engaging in a protected activity. This is a retaliatory act.

32. UST has recently faced other allegations of employment discrimination and retaliation.

   This includes the following two cases: Siobhan Fleming v. The University of St. Thomas,

   case no. 4:18-cv-00110, in the Southern District of Texas (sex discrimination and

   retaliation); and Kelly Vanderberg v. University of St. Thomas, case no. 4:18-cv-00379, in

   the Southern District of Texas (race discrimination and retaliation). In fact, the Vanderberg

   case, which is ongoing, involves similar allegations concerning Chambers, Graham,

   Tschirch, and Campbell-Law.




                                             4
       Case 4:20-cv-00176 Document 1 Filed on 01/16/20 in TXSD Page 5 of 7



     33. Therefore, UST has a pattern and practice of discriminating and retaliating. UST has not

        learned, and will not learn, to follow the law unless it is appropriately punished.

     34. UST did not act in good faith.

     35. UST’s actions were committed with malice.

     36. Love has suffered economic damages, mental anguish, emotional distress, and other

        compensatory damages as a result of UST’s actions.

                                              VI.
                                       CAUSES OF ACTION

     37. Love hereby incorporates, by reference, the preceding paragraphs as if fully set forth

        herein, and accordingly alleges the following causes of action.

A.      Race Discrimination under 42 U.S.C. § 1981

     38. Based on the foregoing, UST discriminated against Love based on her race with respect to

        the terms and conditions of her employment, including her treatment while she was

        employed and when deciding to terminate her or not renew her contract. See 42 U.S.C. §

        1981.

B.      Race Discrimination under Title VII

     39. Based on the foregoing, UST discriminated against Love based on her race with respect to

        the terms and conditions of her employment, including her treatment while she was

        employed and when deciding to terminate her or not renew her contract. See 42 U.S.C. §

        2000e et. seq.

     40. In the alternative, Love’s race was at least a motivating factor for her termination.

C.      Retaliation under 28 U.S.C. § 1981

     41. Based on the foregoing, UST retaliated against Love for complaining about race

        discrimination. See 42 U.S.C. § 1981.

                                                   5
       Case 4:20-cv-00176 Document 1 Filed on 01/16/20 in TXSD Page 6 of 7



D.      Retaliation under Title VII

     42. Based on the foregoing, UST retaliated against Love for complaining about race

        discrimination. See 42 U.S.C. § 2000e-3.

                                            VII.
                                       ATTORNEY’S FEES

     43. As a result of UST’s actions, Love has had to retain the undersigned attorney and incur

        reasonable and necessary attorney’s fees and costs.

                                             VIII.
                                         JURY DEMAND

     44. Love hereby demands trial by jury.

                                              IX.
                                            DAMAGES

     45. As a result of the above mentioned actions, Love seeks the following damages:

                a. Back pay;

                b. Loss of benefits;

                c. Loss of earning capacity;

                d. Loss of professional and academic opportunities;

                e. Reinstatement or, in the alternative, front pay;

                f. Loss of enjoyment of life;

                g. Mental anguish and emotional distress;

                h. Compensatory damages;

                i. Punitive damages;

                j. Any and all other damages and/or relief, equitable or otherwise, to which Love

                   may be entitled under federal law;

                k. Reasonable and necessary attorney’s fees;

                                                 6
  Case 4:20-cv-00176 Document 1 Filed on 01/16/20 in TXSD Page 7 of 7



           l. Court costs;

           m. Pre-judgment and post-judgment interest accruing at the maximum rate allowed

               by law;

           n. All further relief to which Love may be entitled.

                                         X.
                                       PRAYER

46. WHEREFORE, Love respectfully prays that UST be cited to appear and answer herein and

   that upon a final hearing of this action, judgment be entered for Love against UST for

   damages in an amount within the jurisdictional limits of this Court, which shall include all

   above mentioned damages and any other relief, at law or in equity, to which Love may be

   entitled.

                                         Respectfully submitted,

                                                      SUD LAW P.C.



                                                      /s/ Nitin Sud
                                                          Nitin Sud
                                                          State Bar No. 24051399
                                                          Fed. ID No. 611307
                                                          6750 West Loop South
                                                          Suite 920
                                                          Bellaire, Texas 77401
                                                          Phone: 832-623-6420
                                                          Fax: 832-304-2552
                                                          Email: nsud@sudemploymentlaw.com

                                                      Attorney for Plaintiff




                                            7
